Citation Nr: 0737407	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for amputation of the 
right distal third toe and partial amputation of the right 
great toe.

3.  Entitlement to service connection for basal cell 
carcinoma of the back, face, chest, neck, and arms.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.S., and E.M.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) in 1968 and active service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claims 
for service connection for peripheral neuropathy of the 
bilateral lower extremities and for amputation of the right 
distal third toe and partial amputation of the right great 
toe, and also denied entitlement to TDIU, and on appeal of a 
May 2004 rating decision which denied the veteran's claim for 
service connection for basal cell carcinoma of the back, 
face, chest, neck, and arms.  

The veteran testified at a September 2007 hearing before the 
undersigned. 

The issues of entitlement to service connection for basal 
cell carcinoma of the back, face, chest, neck, and arms, 
service connection for amputation of the right distal third 
toe and partial amputation of the right great toe and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's peripheral neuropathy of the bilateral lower 
extremities is attributable to active service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

The veteran contends that he incurred peripheral neuropathy 
of the bilateral lower extremities as a result of exposure to 
oil and jet fuel while cleaning oil and fuel tankers as a 
boatswain's mate aboard the USS SEVERN during active service.  

A review of the veteran's service medical records indicates 
that he was completely clinically normal and reported no 
relevant medical history at a physical examination in January 
1968 at his entry on to ACDUTRA.  He was not treated during 
ACDUTRA or active service for peripheral neuropathy.  A copy 
of his enlistment physical examination at the time of his 
entry on to active service in March 1969 was not available 
for review.  He was clinically normal and reported no 
relevant in-service medical history at his separation 
physical examination in November 1970.

The veteran's DD Form 214 shows that his military 
occupational specialty was boatswain's mate and that he was 
assigned to the USS SEVERN.  

VA clinical records show that, on VA examination in July 
2003, the veteran complained of painful peripheral neuropathy 
of both feet.  His history included idiopathic neuropathy.  
The veteran reported multiple exposures to oil, jet fuel, and 
paint during active service.  Physical examination showed 
that the veteran was unable to tell when his big toes were 
being moved up or down or even shaken gently and diminished 
sensation to light touch bilaterally.  The diagnoses included 
peripheral neuropathy of questionable etiology and the 
examiner commented that the cause was considered difficult to 
determine.

On VA outpatient treatment in February 2004, it was noted 
that the veteran had axonal peripheral neuropathy of 
undetermined etiology and, although an extensive work-up had 
been done, no significant abnormalities had been found.  An 
electromyograph was reviewed and showed evidence of moderate 
to severe axonal peripheral neuropathy in significant 
progression.  Physical examination showed decreased sensation 
to light touch and pinprick, decreased temperature in the 
lower extremities up to the knees, and decreased vibration at 
the ankle level.  Overall, the veteran's neurology 
examination was stable without significant progression of his 
symptoms.  The VA examiner speculated that, given the 
veteran's recently found hyperglycemia, the veteran's 
peripheral neuropathy could be based on diabetic etiology.  
The assessment was moderate/severe axonal peripheral 
neuropathy with no significant progression over the past 
3 years and an undefined etiology.  Following subsequent VA 
outpatient treatment in June 2004, the assessment included 
sensorimotor axonal peripheral neuropathy of undetermined 
etiology.  Following VA outpatient treatment in July 2004, 
the assessment included idiopathic neuropathy.

On private outpatient treatment in May 2005, the veteran 
complained of neuropathy in both feet.  He reported problems 
related to chemical exposure.  Neurological examination 
showed that the veteran had a complete loss of sensation 
below the knees as well as a loss of vibratory sensation.  
The assessment included significant peripheral neuropathy 
possibly from prior exposure to chemicals.

In a March 2006 letter, a VA physician stated that the 
veteran had experienced axonal peripheral neuropathy since 
2001.  The VA physician further stated that, despite 
extensive testing at VA and private facilities, no etiology 
had been provided for the veteran's peripheral neuropathy.  
The veteran currently experienced extensive sensory loss in 
his lower extremities.  He reported exposure to neurotoxins, 
including jet fuel and oil, during active service aboard the 
USS SEVERN between 1969 and 1970.  The VA physician opined 
that it was as likely as not that the veteran's reported in-
service exposure to neurotoxins caused his peripheral 
neuropathy.

The Board finds that the evidence supports service connection 
for peripheral neuropathy of the bilateral lower extremities.  
The veteran's DD Form 214 confirms that his military 
occupational specialty was boatswain's mate and he was 
assigned to the USS SEVERN during active service.  It is 
likely that the veteran's MOS would have exposed him to jet 
fuel and oil as part of his duties as a boatswain's mate.  
The preponderance of the competent medical evidence, 
including a medical opinion from a VA physician, shows that 
the veteran's currently diagnosed peripheral neuropathy of 
the bilateral lower extremities is related to his reported 
in-service exposure to jet fuel and oil.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities is granted.


REMAND

The veteran contends that his right distal and great toes 
were amputated as a result of peripheral neuropathy or 
service-connected bilateral pes planus.  The veteran has been 
service-connected for bilateral pes planus since 1997.  And, 
as noted above, he is now service-connected for peripheral 
neuropathy of the bilateral lower extremities.  Notations 
within the VA treatment records pertaining to the veteran's 
toes note that the veteran has "high risk neuropathic 
feet."  On remand, the veteran should be afforded a VA 
examination to determine whether there is a connection 
between the toe amputations and the service-connected foot 
disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for basal cell 
carcinoma, the veteran testified at his September 2007 
hearing that his currently diagnosed basal cell carcinoma of 
the back, face, chest, neck, and arms was related to in-
service sun exposure while serving aboard the USS SEVERN 
while the ship was assigned to the Caribbean and to 
Guantanamo Bay, Cuba.  As noted, the veteran's DD Form 214 
shows that his military occupational specialty was 
boatswain's mate and that he was assigned to that ship.  
However, to date, the RO has not attempted to obtain the 
veteran's service personnel records to confirm the veteran's 
assertions of service in  the Caribbean and at Guantanamo 
Bay.  Thus, on remand, the RO should request that the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, provide the veteran's complete service personnel 
records.

The medical evidence includes a January 2006 opinion from 
S.K., M.D., in which this private examiner concluded that the 
veteran's basal cell carcinoma "can certainly be related" 
to his reported in-service sunlight exposure.  It's not clear 
whether Dr. K. had access to or reviewed the veteran's claims 
file or whether he considered any post-service sun exposure 
in offering his opinion.  Thus, on remand, the veteran should 
be scheduled for VA examination which includes an opinion as 
to the current nature and etiology of his claimed basal cell 
carcinoma.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

In this case, the notice provided to the veteran did not 
contain any discussion of his claim of entitlement to TDIU 
and thus is legally insufficient as to that claim.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  On remand, 
corrective notice must be provided. 

The veteran also testified in September 2007 that his 
service-connected bilateral pes planus and his non-service-
connected amputation of the right distal third toe and 
partial amputation of the right great toe prevented him from 
securing or maintaining gainful employment.  In this regard, 
the Board notes that the veteran retired from the Boston 
Police Department in 1996 and was subsequently laid off from 
a different job in 2000.  In view of the grant of the claim 
for service connection for peripheral neuropathy, the TDIU 
claim should be readjudicated.  The veteran should be 
provided a current VA examination to obtain a medical opinion 
as to the effect of all of the veteran's service-connected 
disabilities on his ability to obtain or sustain 
substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claim of entitlement to TDIU.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for basal cell carcinoma and 
right toe conditions since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Contact the National Personnel Records 
Center (NPRC), and request the veteran's 
complete service personnel records.  A 
copy of any response(s) from NPRC, to 
include a negative reply, should be 
included in the claims file.

4.  After completion of the above, 
schedule the veteran for appropriate VA 
examinations to determine the current 
nature and etiology of his claimed basal 
cell carcinoma of the back, face, chest, 
neck, and arms and the amputation of the 
right distal third toe and partial 
amputation of the right great toe.  

The claims file must be made available to 
the examiners prior to the examinations.

Based on the examination and a review of 
the record, to include the veteran's 
service personnel records, the examiners 
should answer the following:

Whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed basal cell 
carcinoma of the back, face, chest, neck, 
and arms, is related to the claimed sun 
exposure in active service; and  

Whether it is at least as likely as not (a 
50 percent or greater probability) that 
the amputation of the right distal third 
toe and partial amputation of the right 
great toe is related to service or a 
service-connected disability, to include 
the service-connected peripheral 
neuropathy or bilateral pes planus.  

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities (which are currently 
bilateral pes planus and peripheral 
neuropathy) on his employability.

The claims file must be made available to 
the examiner prior to the examination.

Based on the examination and a review of 
the record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation (more than marginal 
employment).

6.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


